UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California 93117 (Address of principal executive offices) (Zip Code) (805) 692-5821 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YES¨ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Number of shares of common stock of the registrant outstanding as of November 13, 2007: 5,894,585 shares TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED INCOME STATEMENTS 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 The financial statements included in this Form 10-Q should be read with reference to Community West Bancshares’ Annual Report on Form 10-K for the fiscal year ended December 31, 2006. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 22 SIGNATURES 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COMMUNITY WEST BANCSHARES CONSOLIDATED BALANCE SHEETS September 30, 2007 December 31, 2006 (unaudited) ASSETS (in thousands) Cash and due from banks $ 5,394 $ 4,190 Federal funds sold 10,844 7,153 Cash and cash equivalents 16,238 11,343 Time deposits in other financial institutions 654 536 Investment securities available-for-sale, at fair value; amortized cost of $20,489 at September 30, 2007 and $22,340 at December 31, 2006 20,371 22,097 Investment securities held-to-maturity, at amortized cost; fair value of $16,149 at September 30, 2007 and $10,437 at December 31, 2006 16,236 10,535 Federal Home Loan Bank stock, at cost 5,123 4,465 Federal Reserve Bank stock, at cost 812 812 Loans: Loans held for sale, at lower of cost or fair value 96,978 75,795 Loans held for investment, net of allowance for loan losses of$4,293 at September 30, 2007 and $3,926 at December 31, 2006 408,237 375,777 Total loans 505,215 451,572 Servicing rights 1,383 1,968 Other assets acquired through foreclosure, net 558 582 Premises and equipment, net 3,114 2,802 Other assets 11,281 9,903 TOTAL ASSETS $ 580,985 $ 516,615 LIABILITIES Deposits: Non-interest-bearing demand $ 33,602 $ 33,033 Interest-bearing demand 78,763 49,975 Savings 15,395 14,522 Time certificates 287,848 271,217 Total deposits 415,608 368,747 Federal Home Loan Bank advances 109,000 95,000 Other liabilities 6,899 6,048 Total liabilities 531,507 469,795 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000shares authorized; issued and outstanding: 5,881,085 at September 30, 2007 and 5,814,568 at December 31, 2006 31,391 30,794 Retained earnings 18,157 16,169 Accumulated other comprehensive loss, net (70 ) (143 ) Total stockholders' equity 49,478 46,820 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 580,985 $ 516,615 See accompanying notes. 3 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED INCOME STATEMENTS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (dollars in thousands, except per share amounts) INTEREST INCOME Loans $ 11,341 $ 9,729 $ 32,706 $ 27,144 Investment securities 504 414 1,407 1,143 Other 185 133 589 415 Total interest income 12,030 10,276 34,702 28,702 INTEREST EXPENSE Deposits 4,631 3,517 13,174 9,470 Other borrowings 1,246 972 3,636 2,443 Total interest expense 5,877 4,489 16,810 11,913 NET INTEREST INCOME 6,153 5,787 17,892 16,789 Provision for loan losses 547 12 769 337 NET INTEREST INCOME AFTER PROVISION FOR LOANLOSSES 5,606 5,775 17,123 16,452 NON-INTEREST INCOME Gains from loan sales, net 361 318 693 1,144 Other loan fees 587 703 2,132 1,959 Other 264 432 964 1,256 Total non-interest income 1,212 1,453 3,789 4,359 NON-INTEREST EXPENSES Salaries and employee benefits 3,383 3,275 10,626 9,699 Occupancy and equipment expenses 682 573 1,907 1,724 Other operating expenses 1,089 846 3,123 2,468 Total non-interest expenses 5,154 4,694 15,656 13,891 Income before provision for income taxes 1,664 2,534 5,256 6,920 Provision for income taxes 701 1,043 2,215 2,881 NET INCOME $ 963 $ 1,491 $ 3,041 $ 4,039 INCOME PER SHARE – BASIC $ .16 $ .26 $ .52 $ .70 INCOME PER SHARE – DILUTED $ .16 $ .25 $ .50 $ .67 Basic weighted average number of common shares outstanding 5,877 5,787 5,852 5,778 Diluted weighted average number of common shares outstanding 6,009 6,008 6,027 5,995 See accompanying notes. 4 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) Common Stock Retained Accumulated Other Comprehensive Total Stockholders’ Shares Amount Earnings Income (Loss) Equity (in thousands) BALANCES AT JANUARY 1, 2007 5,815 $ 30,794 $ 16,169 $ (143 ) $ 46,820 Exercise of stock options 66 412 412 Stock-based compensation 125 125 Tax benefit from stock options 60 60 Comprehensive income: Net income 3,041 3,041 Change in unrealized loss on securities available-for-sale, net 73 73 Comprehensive income 3,114 Cash dividends paid ($0.18 per share) (1,053 ) (1,053 ) BALANCES AT SEPTEMBER 30, 2007 5,881 $ 31,391 $ 18,157 $ (70 ) $ 49,478 See accompanying notes. 5 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,041 $ 4,039 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 769 337 Write-down of other assets acquired through foreclosure 54 - Depreciation and amortization 370 368 Stock-based compensation 125 120 Net amortization of discounts and premiums for investment securities (10 ) 1 Loss (gain) on: Sale of other assets acquired through foreclosure 13 19 Sale of loans held for sale (693 ) (1,144 ) Loans originated for sale, net 1,729 1,404 Changes in: Servicing rights, net of amortization and valuation adjustments 585 674 Other assets (1,502 ) (209 ) Other liabilities 984 1,296 Net cash provided by operating activities 5,465 6,905 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of held-to-maturity securities (7,881 ) (2,479 ) Purchase of available-for-sale securities - (3,976 ) Purchase of Federal Home Loan Bank stock (481 ) (900 ) Federal Home Loan Bank stock dividend (177 ) (110 ) Principal pay downs and maturities of held-to-maturity securities 2,185 1,626 Principal pay downs and maturities of available-for-sale securities 1,855 3,674 Loan originations and principal collections, net (55,499 ) (46,327 ) Proceeds from sale of other assets acquired through foreclosure 7 104 Net increase in time deposits in other financial institutions (118 ) (98 ) Purchase of premises and equipment, net (681 ) (498 ) Net cash used in investing activities (60,790 ) (48,984 ) CASH FLOWS FROM FINANCING ACTIVITIES: Exercise of stock options 412 271 Cash dividends paid on common stock (1,053 ) (982 ) Net increase (decrease)in demand deposits and savings accounts 30,230 (15,158 ) Net increase in time certificates of deposit 16,631 42,689 Proceeds from Federal Home Loan Bank advances 45,000 29,500 Repayment of Federal Home Loan Bank advances (31,000 ) (8,000 ) Net cash provided by financing activities 60,220 48,320 NET INCREASE IN CASH AND CASH EQUIVALENTS 4,895 6,241 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 11,343 13,732 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 16,238 $ 19,973 Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ 14,844 $ 10,740 Cash paid for income taxes 3,203 3,082 Supplemental Disclosure of Noncash Investing Activity: Transfers to other assets acquired through foreclosure 51 116 See accompanying notes. 6 Table of Contents COMMUNITY WEST BANCSHARES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The interim consolidated financial statements reflect all adjustments and reclassifications that, in the opinion of management, are necessary for the fair presentation of the results of operations and financial condition for the interim period. The unaudited consolidated financial statements include Community West Bancshares (“CWBC") and its wholly-owned subsidiary, Community West Bank, N.A. ("CWB" or the “Bank”).CWBC and CWB are referred to herein as “the Company”.The accompanying unaudited condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair statement have been reflected in the financial statements. However, the results of operations for the nine-month period ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto of Community West Bancshares included in the Company's Annual Report on Form 10-K for the year ended December31, 2006. 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Provision and Allowance for Loan Losses – The Company maintains a detailed, systematic analysis and procedural discipline to determine the amount of the allowance for loan losses (“ALL”).The ALL is based on estimates and is intended to be adequate to provide for probable losses inherent in the loan portfolio.This process involves deriving probable loss estimates that are based on individual loan loss estimation, migration analysis/historical loss rates and management’s judgment. The Company employs several methodologies for estimating probable losses.Methodologies are determined based on a number of factors, including type of asset, risk rating, concentrations, collateral value and the input of the Special Assets group, functioning as a workout unit. The ALL calculation for the different major loan types is as follows: · SBA – All loans are reviewed and classified loans are assigned a specific allowance.Those not classified are assigned a pass rating.A migration analysis and various portfolio specific factors are used to calculate the required allowance on those pass loans. · Relationship Banking – Includes commercial, commercial real estate and consumer loans.Classified loans are assigned a specific allowance.A migration analysis and various portfolio specific factors are used to calculate the required allowance on the remaining pass loans. · Manufactured Housing – An allowance is calculated on the basis of historical loss experience, risk rating, which is a combination of delinquency, value of collateral on classified loans and perceived risk in the product line. · Securitized Loans – The Company considers this a homogeneous portfolio and calculates the allowance based on statistical information provided by the servicer.Charge-off history is calculated based on two methodologies; a 12-month historical trend analysis and by delinquency information.The highest requirement of the two methods is used. The Company calculates the required ALL on a monthly basis.Any difference between estimated and actual observed losses from the prior month are reflected in the current period required ALL calculation and adjusted as deemed necessary.The review of the adequacy of the allowance takes into consideration such factors as concentrations of credit, changes in the growth, size and composition of the loan portfolio, overall and individual portfolio quality, review of specific problem loans, collateral, guarantees and economic conditions that may affect the borrowers' ability to pay and/or the value of the underlying collateral.Additional factors considered include: geographic location of borrowers, changes in the Company’s product-specific credit policy and lending staff experience.These estimates depend on the outcome of future events and, therefore, contain inherent uncertainties. The Company's ALL is maintained at a level believed adequate by management to absorb known and inherent probable losses on existing loans.A provision for loan losses is charged to expense.The allowance is charged for losses when management believes that full recovery on the loan is unlikely.Generally, the Company charges off any loan classified as a "loss"; portions of loans which are deemed to be uncollectible; overdrafts which have been outstanding for more than 30 days; and, all other unsecured loans past due 120 or more days.Subsequent recoveries, if any, are credited to the ALL. 7 Table of Contents Servicing Rights–The guaranteed portion of certain SBA loans can be sold into the secondary market.Servicing rights are recognized as separate assets when loans are sold with servicing retained.Servicing rights are amortized in proportion to, and over the period of, estimated future net servicing income.The Company uses industry prepayment statistics and its own prepayment experience in estimating the expected life of the loans.Management periodically evaluates servicing rights for impairment.Servicing rights are evaluated for impairment based upon the fair value of the rights as compared to amortized cost on a loan-by-loan basis.Fair value is determined using discounted future cash flows calculated on a loan-by-loan basis and aggregated to the total asset level.The initial servicing rights and resulting gain on sale are calculated based on the difference between the best actual par and premium bids on an individual loan basis. Other Assets Acquired Through Foreclosure – Other assets acquired through foreclosureincludes real estate and other assets acquired through foreclosure on the collateral property and is recorded at fair value at the time of foreclosure less estimated costs to sell.Any excess of loan balance over the fair value of the other assets is charged-off against the allowance for loan losses.Subsequent to foreclosure, management periodically performs a new valuation and the asset is carried at the lower of carrying amount or fair value less cost of disposal.Operating expenses or income, and gains or losses on disposition of such properties, are recorded in current operations. Recent Accounting Pronouncements– In June 2006, the FASB issued Interpretation 48, “Accounting for Uncertainty in Income Taxes” (“FIN48”), an interpretation of FASB Statement No.109, “Accounting for Income Taxes.”
